 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      LISA C. NEAL,
                                                                NO. C20-6025RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER STAYING DISCOVERY

11
      CITY OF BAINBRIDGE ISLAND,

12
                           Defendant.

13

14
            This matter comes before the Court on “Defendant City of Bainbridge Island’s Motion for
15

16   Protective Order Staying Discovery Pending Ruling on Motion to Dismiss.” Dkt. # 12. Having

17   reviewed the memoranda, declarations, and exhibits submitted by the parties, as well as the
18   underlying motion to dismiss, the Court finds as follows:
19
            The Federal Rules of Civil Procedure impose clear duties to disclose that are triggered by
20
     certain, specified events. See Fed. R. Civ. P. 26(a)(1) and 26(d)(1). The rules do not provide an
21
     automatic stay of discovery if a motion to dismiss is filed: such motions are often unsuccessful
22

23   and a stay could cause unnecessary and significant delays at the outset of the litigation. The

24   Court nevertheless has discretion to stay discovery if defendant shows that it is entitled to a
25   protective order under Rule 26(c) “to protect a party or person from annoyance, embarrassment,
26
     oppression, or undue burden or expense . . . .” See Lazar v. Kroncke, 862 F.3d 1186, 1203 (9th
27

28   ORDER STAYING DISCOVERY - 1
 1   Cir. 2017) (“District court[] orders controlling discovery are reviewed for an abuse of
 2   discretion.”).
 3
            The pending motion to dismiss raises both procedural and substantive challenges to all of
 4
     plaintiff’s claims. A brief review of the moving papers shows that there is “a real question
 5

 6   whether” plaintiff has adequately pled her claims. Wood v. McEwen, 644 F.2d 797, 802 (9th Cir.

 7   1981). Such a showing is only half of the analysis, however. To determine whether the expense
 8   and burden of discovery is “undue” and therefore justifies a protective order, the Court must also
 9
     consider whether plaintiff has shown that she will be prejudiced if a stay is ordered. Id. In this
10
     regard, plaintiff argues that, even if defendant’s motion to dismiss is successful, she must have
11
     an opportunity to discover facts which could shore up any weakly-pled claims, such as whether
12

13   she was a “public figure” for purposes of her defamation claim, whether defendant’s agents are

14   entitled to the immunities claimed, and the impact of disparaging statements on plaintiff. Dkt.
15   # 15 at 8. It is unclear what relevant and as yet unknown information plaintiff believes defendant
16
     can provide on these issues. The roles of the various actors, including plaintiff, do not seem to be
17
     in dispute, and any effects plaintiff suffered as a result of defendant’s conduct are already known
18
     to her. In the absence of a showing that discovery is necessary to meet defendant’s motion to
19

20   dismiss, the apparent merit of defendant’s arguments justifies the requested stay.

21

22          For all of the foregoing reasons, defendants request for a stay of discovery is GRANTED.
23
     Discovery, including the exchange of initial disclosures, is hereby STAYED until the Court
24
     resolves the pending motion to dismiss. If any claims survive, defendant shall have thirty days
25
     //
26

27

28   ORDER STAYING DISCOVERY - 2
 1   following resolution of the motion to dismiss to respond to plaintiff’s first set of interrogatories
 2   and requests for production.
 3

 4          Dated this 25th day of May, 2021.
 5

 6                                              Robert S. Lasnik
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER STAYING DISCOVERY - 3
